 



EXHIBIT 10.1
Ixia
2007 Executive Officer Bonus Plan
Ixia (“Ixia” or the “Company”) believes that a portion of each executive
officer’s annual compensation should be directly related to the Company’s
financial performance and such officer’s achievement of individual objectives.
The 2007 Executive Officer Bonus Plan (“2007 Bonus Plan” or “this Plan”) is
designed to motivate Ixia’s officers and to reward them for their continuing
contributions to the Company’s business if, in 2007, the Company achieves
certain financial results and such officers achieve their individual objectives.
The Company believes that the achievement of these results and objectives is
essential for the Company’s success. The effective date of the 2007 Bonus Plan
is July 25, 2007 (the “Effective Date”).
2007 Bonus Plan
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Ixia, will be eligible to receive:

(i)   Annual Bonus: a bonus based on the Company’s financial performance as
measured by the degree to which the Company achieves two pre-set financial
targets for 2007 approved by the Compensation Committee of the Board of
Directors (the “Compensation Committee”); and

(ii)   Discretionary Bonus: a bonus based on his/her achievement in 2007 of
individual business or strategic objectives approved by the Compensation
Committee (upon the recommendation of the Company’s Chief Executive Officer in
the case of all Eligible Officers other than the Chief Executive Officer).

The Annual Bonus and the Discretionary Bonus payable to an Eligible Officer will
be calculated, in part, as a percentage of such Officer’s annual base salary of
record in effect at December 31, 2007. In determining an Eligible Officer’s
annual base salary of record, certain compensation and payments (e.g.,
reimbursement for moving expenses, bonus payments received under this Plan or
otherwise, stock option or other equity incentive compensation, discretionary
bonuses, disability benefits, sign-on bonuses, 401(k) Plan matching
contributions, vacation cash outs, on call pay, and similar payments) will be
excluded.
If an executive officer commences his/her employment as an Eligible Officer
prior to October 1, 2007, then for purposes of determining the amount payable as
an Annual Bonus or a Discretionary Bonus, an Officer’s annual base salary will
be prorated based on the ratio of (i) the number of days that he/she serves as
an Eligible Officer during 2007 to (ii) 360. An executive officer who commences
his/her employment during the fourth calendar quarter of 2007 will not be
eligible to receive either an Annual Bonus or a Discretionary Bonus.
Eligible Officers
The following executive officers have been designated by the Compensation
Committee as Eligible Officers for purposes of the 2007 Bonus Plan and will be
eligible to participate in the 2007 Bonus Plan (all titles are positions with
Ixia unless otherwise specified):
President and Chief Executive Officer
Chief Financial Officer
Executive Vice President, Operations
Senior Vice President, Corporate Affairs and General Counsel
Senior Vice President, Engineering
Vice President, Engineering Operations

 



--------------------------------------------------------------------------------



 



A person appointed as an executive officer after the Effective Date shall be
eligible to participate in the 2007 Bonus Plan if he/she is expressly designated
as an Eligible Officer under the 2007 Bonus Plan pursuant to a duly adopted
Compensation Committee resolution.
An Eligible Officer whose title changes after the Effective Date shall be
entitled to continue to participate in the 2007 Bonus Plan on the same terms and
conditions as applied immediately prior to such title change unless either
(i) the terms of such Eligible Officer’s participation in the 2007 Bonus Plan
are changed pursuant to a duly adopted Compensation Committee resolution; or
(ii) the Compensation Committee amends this Plan to add the new title as an
Eligible Officer in the Eligible Officer table above in which case such Officer
shall participate at the bonus participation level corresponding to such new
title.
In order to earn and be eligible to receive bonuses payable under the 2007 Bonus
Plan, an Eligible Officer must be employed by Ixia or one of its subsidiaries as
an Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived by the Compensation Committee or pursuant to a duly
adopted Compensation Committee resolution. An Eligible Officer who is on an
approved leave of absence from the Company at any time during 2007 will, for
purposes of determining eligibility under the 2007 Bonus Plan, be treated as
being employed by the Company during such leave of absence.
Annual Bonuses
The Company’s consolidated revenues for 2007 and its Operating Income (as
defined herein) will be the financial measures for calculating the amount of
Annual Bonuses payable under the 2007 Bonus Plan. For purposes of this 2007
Bonus Plan, “Operating Income” means the Company’s operating income from
continuing operations calculated on a consolidated basis for the year ending
December 31, 2007 before any bonuses payable under the 2007 Bonus Plan and the
Company’s 2007 employee bonus plan (as adjusted to exclude the effects of equity
incentive compensation expense, restructuring charges, impairment charges,
acquisition-related amortization and other M&A-related charges or income, and
similar charges or income). If any of the Company’s existing business units
becomes a discontinued operation prior to January 1, 2008, then the revenue
and/or Operating Income targets under the Plan may be amended by the
Compensation Committee in its sole discretion.
The amount of an Eligible Officer’s Annual Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s annual base salary of
record at December 31, 2007 and the applicable Annual Bonus Percentage listed
opposite such Eligible Officer’s title in the Bonus Participation Table below by
(ii) the applicable Bonus Factor (as defined herein). The Bonus Factor will be
equal to the average of the Revenue Bonus Factor and the Operating Income Bonus
Factor as determined in accordance with Schedule A. Stated mathematically, the
amount of an Annual Bonus payable to an Eligible Officer equals ((AxB)xC), where
A = an Eligible Officer’s annual base salary of record at the end of 2007; B =
the applicable Annual Bonus Percentage for such Eligible Officer; and C = the
applicable Bonus Factor.
The amount of the Company’s 2007 consolidated revenues and Operating Income will
determine the applicable Bonus Factor. The Compensation Committee has
supplementally approved levels of revenues and Operating Income for purposes of
Schedule A. As indicated on Schedule A, the Company’s achievement of the minimum
revenue target will result in a Revenue Bonus Factor of 50%, while higher
revenues will result in higher Revenue Bonus Factors as set forth in Schedule A,
up to a maximum Revenue Bonus Factor of 130%. The Revenue Bonus Factor will be
0% if the Company’s 2007 revenues are below the minimum revenue target. As also
indicated on Schedule A, the Company’s achievement of the minimum Operating
Income target will result in an Operating Income Bonus Factor of 50%, while
higher Operating Income will result in higher Operating Income Bonus Factors as
set forth in Schedule A, up to a maximum Operating Income Bonus Factor of 160%.
The Operating Income Bonus Factor will be 0% if the Company’s 2007 Operating
Income is below the

2



--------------------------------------------------------------------------------



 



minimum Operating Income target. There will be a linear increase in the
percentage amount of the Revenue Bonus Factor and the Operating Income Bonus
Factor if the amount of 2007 revenues and/or 2007 Operating Income falls between
any two amounts.
Except as otherwise provided herein, an Annual Bonus will be payable in one lump
sum (subject to applicable withholding taxes and other deductions) within
30 days after the Company’s consolidated financial results for 2007 are publicly
announced. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which Annual Bonuses are paid by the Company and
thereafter returns to active status as an Eligible Officer upon the end of such
leave of absence, will be paid his/her Annual Bonus to which he/she is otherwise
entitled within 30 days following his/her return to active status as an Eligible
Officer. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which the Annual Bonuses are paid by the Company and
thereafter fails to return to active status as an Eligible Officer upon the end
of such leave of absence, will not be eligible to receive an Annual Bonus.
Discretionary Bonuses
The percentage degree (0% to 100%) to which an Eligible Officer achieves his/her
objectives for 2007 will be the measure for his/her 2007 Discretionary Bonus.
The determination of the percentage degree to which an Eligible Officer achieves
his/her objectives will be made by the Compensation Committee not later than
February 15, 2008.
The amount of a bonus payable as a Discretionary Bonus will be calculated by
multiplying (i) the product of an Eligible Officer’s annual base salary of
record at December 31, 2007 and the Discretionary Bonus Percentage listed
opposite such Officer’s title in the Bonus Participation Table below by (ii) the
percentage degree to which it is determined that such Eligible Officer has
achieved his/her objectives for 2007.
Except as otherwise provided herein, a Discretionary Bonus will be payable in
one lump sum (subject to applicable withholding taxes and other deductions)
within 30 days of the determination of the percentage degree to which the
Eligible Officer has achieved his/her objectives. An Eligible Officer who is on
an approved leave of absence from the Company on the date on which Discretionary
Bonuses are paid by the Company and thereafter returns to active status as an
Eligible Officer upon the end of such leave of absence, will be paid his/her
Discretionary Bonus to which he/she is otherwise entitled within 30 days
following his/her return to active status as an Eligible Officer. An Eligible
Officer who is on an approved leave of absence from the Company on the date on
which Discretionary Bonuses are paid by the Company and thereafter fails to
return to active status as an Eligible Officer upon the end of such leave of
absence, will forfeit his/her right to any Discretionary Bonus to which he/she
may otherwise be entitled for 2007.
Bonus Participation Levels
For purposes of determining an Eligible Officer’s Annual Bonus or Discretionary
Bonus under the 2007 Bonus Plan, the 2007 Bonus Opportunity, Annual Bonus
Percentage, and Discretionary Bonus Percentage for each of the Eligible Officers
identified below will be as follows:

3



--------------------------------------------------------------------------------



 



Bonus Participation Table

                              2007   Annual   Discretionary     Bonus   Bonus  
Bonus Title   Opportunity   Percentage   Percentage
President and Chief Executive Officer
    100 %     75 %     25 %
Chief Financial Officer
    50       37.5       12.5  
Executive Vice President, Operations
    50       37.5       12.5  
Senior Vice President, Corporate Affairs and General Counsel
    50       37.5       12.5  
Senior Vice President, Engineering
    50       37.5       12.5  
Vice President, Engineering Operations
    50       37.5       12.5  

Additional Bonuses:
In addition to bonuses payable under the 2007 Bonus Plan, additional bonuses may
also be paid by the Company, but only upon the express approval of the
independent members of the Board of Directors in their sole discretion.
* * * *

4



--------------------------------------------------------------------------------



 



Schedule A
2007 Revenue Bonus Factor Matrix

                      Revenue Targets(1)   Revenue     (in thousands)   Bonus
Factor(1)
Maximum
  $ (2)       130 %
 
    (2)       120  
 
    (2)       110  
 
    (2)       100  
Minimum
    (2)       50  

2007 Operating Income Bonus Factor Matrix

                      Operating Income Targets(1)   Operating Income     (in
thousands)   Bonus Factor(1)
Maximum
  $ (2)       160 %
 
    (2)       140  
 
    (2)       120  
 
    (2)       100  
Minimum
    (2)       50  

 

(1)   For performance between two Revenue or Operating Income targets, the
Revenue Bonus Factor and the Operating Income Bonus Factor shall be interpolated
linearly.   (2)   The Compensation Committee has supplementally established
levels of Revenue and Operating Income for purposes of this Schedule A.

5